Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The device as claimed in claims 1-4 and 6-8 is not disclosed or taught by the prior art with a rod receiving member disposed on at least a portion of the handle assembly between the first clamp and the second clamp while the first clamp is at partially disposed away from the second clamp to envelop the grade rod along with the remaining limitations of the claims.  Mooty et al (6,161,295), Rando 95,584,458) and Mooty (5,457,890) are the closest prior art, however, as successfully argued by applicant the rod receiving member as now claimed along with the remaining limitations of the claims is not disclosed or taught by the prior art.
The device as claimed in claim 9 is not disclosed or taught by the prior art with a gear assembly disposed within at least a portion of the handle assembly and the clamp assembly to move the clamp assembly in response to moving the clamp trigger; and a spring disposed within at least a portion of the handle assembly to prevent the gear assembly from reverse movement along with the remaining limitations of the claims.  Mooty et al (6,161,295), Rando 95,584,458) and Mooty (5,457,890) are the closest prior art, however, the gear assembly and spring arrangement along with the remaining limitations of the claims is not disclosed or taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855